Citation Nr: 0601092	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right upper arm and shoulder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension and, 
if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1986 to February 1990.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied service connection for 
arthritis, "unspecified".  However, during his May 2004 
hearing at the RO before the undersigned, the veteran 
expressly clarified that he sought service connection for 
arthritis of the right upper arm and shoulder.  (See hearing 
transcript, pages 6-7.).  As such, the Board has 
characterized the veteran's claim on appeal as set forth on 
the decision title page.

Further, the RO also denied, on the merits, service 
connection for hypertension.  However, the Board observes 
that as part of an April 1999 decision by the Board service 
connection had been denied for hypertension.  The veteran 
thereafter sought to reopen his claim in December 2002.  The 
submission of new and material evidence by a claimant to 
reopen a previously denied claim is a jurisdictional 
prerequisite to reexamination of the appellant's claim by the 
Board, and the Board must make this jurisdictional 
determination prior to de novo review of the claim.  Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board has 
characterized the issue accordingly.  

For the reasons explained below, the claims on appeal are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  An unappealed Board decision in April 1999 denied service 
connection for hypertension based on a finding that 
hypertension was not shown.

2.  Evidence received since the April 1999 Board decision is 
new, relates to an unestablished fact necessary to 
substantiate the claim in that it shows a diagnosis of 
hypertension; and, it raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the April 1999 Board decision denying 
service connection for hypertension is new and material, and 
such claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  The VCAA and implementing regulations apply 
in the instant case.  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding the notice 
requirements mandated by the VCAA.  [Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  The new definition applies only to claims to 
reopen filed on or after August 29, 2001, and as the instant 
petition to reopen (service connection claim for 
hypertension) was filed in December 2002, it applies here.]

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folders, other than 
that which the Board will be seeking through the development 
specified in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (all those notice 
documents should be evaluated in the context of the prior, 
relatively contemporaneous communications from the RO).

Factual Background

The veteran's service medical records show one isolated 
elevated blood pressure reading (140/96, in November 1989); 
however, a diagnosis of hypertension was not supplied during 
his period of service.

The veteran submitted a claim seeking service connection for 
hypertension in August 1996.

On September 1990 VA examination several elevated blood 
pressure readings were supplied.  They were recorded as:  
156/92, 144/106, 144/110, 142/100, and 140/108.  The 
examiner, however, did not diagnose hypertension.

Service connection for hypertension was denied by the Board 
in April 1999; the Board found that hypertension was not 
shown.  The veteran did not appeal this decision and it 
became final.

The veteran sought to reopen his claim for hypertension in 
December 2002.  

VA treatment records, including those dated in November 2002 
(outpatient record) and November 2002 through January 2003 
(discharge summary), show diagnoses of hypertension and 
essential hypertension, respectively.  



Law and Regulations

Generally, a final VA Board decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

As noted above, 38 C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective August 29, 2001.  
The instant claim to reopen was filed after that date, and 
the new definition applies.  The revised definition requires 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered "new and 
material," and defines material evidence as evidence, which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  The veteran has not been advised of 
the revised definition of "new and material evidence."  

Analysis

As previously indicated, the Board denied service connection 
for hypertension in April 1999, finding that the appellant, 
essentially, did not have hypertension.

Evidence added to the record since the April 1999 Board 
decision is new, tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised on a finding that the veteran did not 
have hypertension, evidence showing that he now has such a 
disorder tends to relate to an unestablished fact necessary 
to substantiate the claim.  Hence, the additional evidence 
received is both new and material, and the claim of service 
connection for hypertension may be reopened.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  Here, as noted below in 
the Remand, the Board is requesting additional development 
with respect to the underlying claim of service connection 
for hypertension, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for hypertension is 
reopened, and the appeal is, to that extent, granted.


REMAND

The reopening of the claim for service connection for 
hypertension triggers certain duty to assist provisions of 
the VCAA, which must be met prior to de novo review of the 
claim.  The duty to assist includes obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  The veteran 
currently suffers from hypertension.  Whether the veteran has 
hypertension which is related to service is a medical 
question best resolved by competent medical opinion.

Concerning all three matters currently perfected for appeal 
to the Board, the veteran testified in May 2004 that he had 
been treated at several VA medical facilities since his 1990 
service separation.  In pertinent part, he indicated that he 
had been treated at the St. Cloud, Minnesota VA Medical 
Center (VAMC), VAMC in Long Beach, California, and at the 
Hawaiian Gardens medical facility (Naval hospital, near Long 
Beach).  Review of the record shows that the most recent 
treatment records from the St. Cloud VAMC are dated in March 
2003, and that no records from either the Long Beach or 
Hawaiian Gardens facilities have been associated with the 
claim files.  Hence, there appear to be some pertinent 
medical records (which may affect the disposition of all of 
the instant claims) that are not yet associated with the 
claim files.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain all records 
associated with the veteran's treatment 
at the St. Cloud VAMC, for the period of 
March 2003 to the present, and all 
medical treatment records from the VAMC 
in Long Beach, California and from the VA 
medical facility at Hawaiian Gardens.  

2.  The veteran should then be scheduled 
for a VA cardiology examination to 
determine the etiology of any 
hypertension found to be present, to 
include whether it is related to his 
period of service.  A complete history of 
the claimed disorder should be obtained 
from the veteran.  All indicated tests 
and studies should be performed and all 
clinical findings reported in detail.  
The veteran's claim folders must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner is 
requested to render an opinion as to 
whether the veteran has hypertension.  If 
such disability is found, an opinion 
should be provided as to whether it is at 
least as likely as not (i.e., at least a 
50-50 probability) that any such 
hypertension disability found is related 
to blood pressure readings documented on 
the September 1990 VA examination report 
or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 probability).  In rendering an 
opinion, the VA examiner is requested to 
specifically opine as to whether the 
multiple elevated blood pressure readings 
documented in the course of the September 
1990 VA examination constituted a level 
of disability to warrant a diagnosis of 
hypertension.  A complete rationale for 
all opinions expressed should be 
provided. The claims file must be 
provided to the examiner prior to 
examination.  The examiner must then 
explain the rationale for any opinion(s) 
given.

NOTE:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it

3.  The RO should then readjudicate the 
veteran's claims de novo.  If any claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and afforded the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


